                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

  IN THE MATTER OF THE COMPLAINT CIVIL ACTION
  OF PLIMSOLL MARINE, INC., AS
  OPERATOR AND OWNER PRO HAC
  VICE, OF THE M/V MARGARET, FOR
  EXONERATION FROM OR LIMITATION
  OF LIABILITY NO: 19-00861-BAJ-RLB


 ORDER FOR AD INTERIM STIPULATION AND DIRECTING ISSUANCE
                    OF NOTICE AND RESTRAINING SUITS

      A Complaint for Exoneration From or Limitation of Liability having been filed

herein on the 12th day of December, 2019, by Petitioner Plimsoll Marine, Inc., as

operator, owner, and/or owner pro hac vice of the M./V MARGARET pursuant to 46


U.S.C. § 30501 et seq., Rule F of the Supplemental Rules for Certain Admiralty and

Maritime Claims, and Federal Rules of Civil Procedure for the exoneration from or

limitation of liability with respect to a maritime casualty that occurred on January

19, 2019, when David Lewis was injured while serving as a member of the crew of the

M/V MARGARET while that vessel was located on the Mississippi River at or near

Mile Marker 175 near Darrow, Louisiana. In its Complaint, Petitioner stated the

facts and circumstances upon which exoneration from and limitation of liability are

claimed, have shown the value of their interests in the MfV MARGARET after the

incident, and have prayed for leave to file a stipulation for the amount of this value

pending any appraisal and to give an ad interim stipulation/bond as security and to

obtain an Order Directing Issuance of Notice and to obtain a Restraining Order.
       From the pleadings, it appears the post-accident value of PlimsolFs interests

in the M/V MARGARET did not exceed $324,305.55, and that Plimsoll has filed, as

security herein, an Interim Stipulation and Bond for Value of Vessel, through a bond

from Travelers Casualty and Surety Company of America, in the total sum of


$324,305.55, which is equal to the sum ofPIimsolFs interest in the M/V MARGARET,

with interest thereon at a rate of 6% per annum from the date thereof.


      Accordingly,




      IT IS OKDERED that the Ad Interim Stipulation and Bond for Value of

Vessel (Doc. 3-1) is accepted as an Ac? Interim Stipulation and adequate security for

this limitation of liability proceeding and that it is approved as to form, quantum and

surety without prejudice to the due appraisal of Plimsoll Marine, Inc/s interests

under further orders of the Court, if such is deemed necessary, and any party has the


right to apply to have the amount of the said stipulation increased or decreased as

the Court may direct;

      IT IS FURTHER ORDERED that a Notice shall be issued by Petitioner to

all persons asserting claims for damage for any and all losses, injuries or death and


destruction arising out of or occurring by reason of the Incident, citing them to appear

before this Court and file their respective claims with the Clerk of Court, in writing,

and directing any person, firm or corporation or other entity, private or public,


claiming damages as aforesaid, who shall desire to contest the Complaint ofPlimsoll
Marine, Inc., shall answer said Complaint and serve copies of their Answer thereof


on the attorneys for Plimsoll Marine, Inc., on or before the 15th day of April, 2020;

       IT IS FURTHER ORDEKED that Petitioner shall provide public notice by

publication thereof in The Advocate, published in the City of Baton Rouge, State of

Louisiana, as provided by Rule F(4) of the Supplemental Rules for Certain Admiralty

and Maritime Claims of the United States Supreme Court, and Plimsoll Marine, Inc.

shall mail also, not later than one (1) day after the second publication, a copy of said

public notice to every person, firm or corporation known to have made a claim against


the M.IV MARGARET and/or Plimsoll Marine, Inc. arising out of said Incident;

       IT IS FURTHER ORDERED that a Restraining Order be issued restraining

and enjoining all claims and proceedings against Plimsoll Marine, Inc., its respective

officers, agents, servants, employees or affiliated companies, underwriters or against


the MfV MARGARET itself, or any of its alleged owners or operators arising out of or

attributable to the incident in any Court whatsoever, except in this proceeding in

respect to any matter arising out of or in conjunction with the aforesaid maritime


casualty of January 19, 2019, described in Plimsoll Marine, Inc/s Complaint, and that

any pending actions against said vessel, its alleged owners and operators, and


Plimsoll Marine, Inc. its respective officers, agents, servants, employees or affiliated


and related companies and underwriters shall cease and that the Court enjoins the

further prosecution of any action or proceeding against the MA^ MARGARET, any of

its alleged owners and operators, Plimsoll Marine, Inc., its respective officers, agents,


servants, employees or affiliated and related companies and underwriters with
reference to any claim arising out of or connected with the Incident until the

termination of this proceeding.




                          Baton Rouge, Louisiana, this ^ ' day of January, 2020.




                                          f^~-
                                      JUDGE BRIAN^. JACKSON
                                     UNITED STATESTTTSTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
